Citation Nr: 1324549	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  04-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  For the period prior to March 23, 2012, entitlement to a compensable initial disability rating for residuals of meningitis.

2.  For the period beginning on March 23, 2012, entitlement to an initial disability rating in excess of 10 percent for residuals of meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1957 to May 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Albuquerque, New Mexico.  During the course of the appeal, jurisdiction was transferred to the RO in Huntington, West Virginia.

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the Huntington, West Virginia RO.  A transcript of the proceeding has been associated with the claims file.

In April 2011, the Board remanded this matter for further development.  Thereafter, in a May 2012 rating decision the Appeals Management Center (AMC) granted a higher initial rating of 10 percent for the Veteran's residuals of meningitis, effective March 23, 2012.  As this did not constitute a grant of the full benefit sought on appeal, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's claim again was remanded by the Board in March 2013 for additional development.  The matter again is before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's residuals of meningitis are currently assigned a noncompensable rating for the period prior to March 23, 2012, and 10 percent thereafter under Diagnostic Code 8019.  See 38 C.F.R. § 4.124a (2012).  The Veteran seeks higher initial ratings.  He essentially asserts that he is entitled to higher disability ratings due to memory loss as a residual of his meningitis.

In that regard and as discussed in the Board's March 2013 remand, a January 2013 rating decision of the Huntington RO granted entitlement to service connection for a cognitive disorder secondary to residuals of meningitis, and assigned a 30 percent disability rating, effective June 28, 2012.  As the January 2013 rating decision was issued after the final supplemental statement of the case (SSOC) in May 2012 for the increased rating claims on appeal, the Board remanded the increased rating claims for consideration of the effect that the inextricably intertwined separate rating for cognitive disorder would have on the instant appeal.  In addition, the March 2013 Board remand directed the RO or AMC to review all evidence associated with the claims file since the May 2012 SSOC, specifically to include VA treatment records dated through July 2012 (and associated with the claims file in September 2012).

In light of the March 2013 Board remand, the AMC issued an April 2013 SSOC.  In the "Adjudicative Actions" section, the SSOC indicated that the claim had been considered based on all the evidence of record.  That said, the "Reasons and Bases" section of the SSOC indicated under the issue of entitlement to a compensable initial rating prior to March 23, 2012, that VA treatment records to March 23, 2012 had been considered and the discussion of the issue of entitlement to an initial disability rating in excess of 10 percent merely referred to the "facts as documented under issue #1 as they are the same."  Thus, the April 2013 SSOC clearly failed to consider the VA treatment records after March 23, 2012, to include the VA treatment records added to the Virtual VA file in September 2012 and referenced in the March 2013 Board remand.  

In addition, the April 2013 SSOC clearly failed to consider the separate 30 percent rating for cognitive disorder secondary to meningitis from June 28, 2012.  The rating decision failed to address or reference the rule against pyramiding set forth in 38 C.F.R. § 4.14 (2012) or otherwise discuss any impact that the separate 30 percent rating would have on the increased rating claims for meningitis currently on appeal. 

In light of the foregoing, the Board concludes that another remand is required to ensure compliance with its March 2013 directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should also undertake any development it determines to be warranted in these claims in view of the above discussion.

2.  Readjudicate the Veteran's residuals of meningitis initial rating claims a.) taking into account the Veteran's service-connected cognitive disorder and any related effective date issue [see the Veteran's January 2013 notice of disagreement with the assigned effective date for his service-connected cognitive disorder referenced in VACOLS] and b.) reviewing all of the newly associated evidence in the electronic and paper claims file, including but not limited to VA treatment records dated through July 2012 (associated with the electronic file in September 2012). If the benefits sought on appeal are not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


